WASHINGTON, Circuit Justice
(charging jury). As to the second count, for endeav-ouring to make a revolt, the court feels some difficulty; but are inclined to think, that the attack upon the master, should be accompanied by some evidence, indicating, on the part of the assailants, an intention to take possession of the vessel. There is less doubt as to the law upon the first count. Any confinement, whether by depriving the master of the use of his limbs, or by shutting him up in the cabin, or by intimidation, preventing him from the free use of every part of the vessel, amounts to a confinement in contemplation of law. In this case, the master, as. he states, was prevented, by an apprehension that the defendants would execute their threats, in case he went on the main deck, from getting into the boat from thence, and thought it necessary for his personal safety, to endeavour to get away from the vessel; and in order to do so, was compelled to get over the railing of the quarter deck, and thence into the boat. If this evidence is believed by •the jury, the defendants are clearly guilty under the first count. If the evidence on the other side is believed, they cannot be convicted upon either count of this indictment.
The jury found the defendants guilty—subject to the opinion of the court, on the point reserved.